It appears from the record that this was a proceeding wherein plaintiff in error filed his motion to set aside the judgment of the court of common pleas dismissing his petition for divorce. That motion was overruled by the court of common pleas; whereupon plaintiff in error instituted proceedings in the court of appeals; seeking to reverse the action of the lower court in refusing to set aside its former order or judgment. The court of appeals, in its journal entry found, “that it is without jurisdiction to review, affirm or reverse the order of the common pleas court denying the motion to set aside the judgment rendered in said court, for the reason that said order is not a judgment.” ~\Thereúpony the court of appeals dismissed the proceeding in error for want of jurisdiction to entertain and determine the same.
On consideration of this record, it is adjudged by this court that the judgment of the said court of *612appeals be, and the same is hereby, reversed on the authority of Chandler & Taylor Co. v. Southern Pacific Co., ante, 188, and this case, is remanded to the court of appeals, requiring it to entertain jurisdiction of said proceeding in error, (and that it consider and determine the questions arising in said proceeding in error.

Judgment reversed and cause remanded.

Marshall, C. J., Johnson, Hough, Wanamaker, Robinson, Jones and Matthias, JJ., concur.